Citation Nr: 1829236	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  14-40 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1972 to June 1976, and from January 1977 to November 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2013 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for a right wrist disability, a right shoulder disability, and a low back disability.  In September 2013, the Veteran filed a notice of disagreement (NOD) with these denials.  A statement of the case (SOC) was issued in August 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014.  

In May 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the RO.  A transcript of the hearing has been associated with the claims file.

In a January 2017 correspondence, the Veteran's representative requested that the appeal be given expedited processing, explaining that the Veteran was currently in section 8 housing and that he considered himself homeless.  While it is not entirely clear whether the representative is filing a motion for advancement on the docket (AOD) due to financial hardship (see 38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017) (appeals must be considered in docket number order, but may be advanced if sufficient cause, including severe financial hardship, is shown)), the Board has considered whether AOD would be appropriate.  But unfortunately, as the Veteran's representative submitted no accompanying or supporting documentation, the Board finds that the Veteran has not submitted sufficient evidence to demonstrate current, severe financial hardship.  To the extent that the representative's January 2017 correspondence was an AOD request, it is therefore denied.  The Board will however reconsider any AOD request should the Veteran submit additional evidence demonstrating the current existence of such hardship.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran asserts that his claimed right wrist, right shoulder and low back disabilities are all associated with an injury in service.  Specifically, he contends that in 1973, he broke his right wrist and injured his right shoulder when he ran into a wall and a 250-pound fellow marine who was chasing him then ran into him.  See August 2012 VA Form 21-4138; September 2013 NOD.  He also contends that during service, his broken wrist caused injury to his right shoulder and low back because his right hand would lock up, and so every time he was lifting something, he had to tilt and/or torque his back and shoulder constantly.  See May 2016 Board Hearing Transcript, pp. 7-8.

At the outset, the Board notes that the Veteran's service treatment records (STRs) only include January 1972 enlistment reports of medical history and examination and January 1977 reenlistment reports of medical history and examination, and that the AOJ determined that the Veteran's complete STRs were unavailable and that further efforts to secure these records would be futile.  See April 2013 Memorandum.  However, during the May 2016 Board hearing, the Veteran testified that he was hospitalized for his broken wrist at the main naval hospital at Camp Pendleton in 1973, where he was put into a cast that went from his wrist to his shoulder, and that he made subsequent visits to that hospital for recasting.  He also testified that he was almost court martialed during this time because he kept cutting holes in the elbow section of his cast because of the itching.  Notably, clinical records are rarely included in STRs (see VA Adjudication Procedures Manual (M21-1), Pt. III, Subpt. iii, Ch. 2, Sec. B(4)(c)), and it does not appear that records from the naval hospital that the Veteran claimed to have been treated at for his right wrist have been sought.  In addition, it does not appear that the Veteran's complete service personnel records have been sought.  See August 2012 Request for Information.  Accordingly, these matters must be remanded for the AOJ to undertake appropriate action to attempt to obtain any outstanding clinical records from the Naval Hospital at Camp Pendleton and service personnel records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) as regards requests for records from Federal facilities.

The Board further notes that VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The threshold for determining whether the record "indicates" that there "may" be a nexus between a current disability or symptoms of disability and service is a low one.  See McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See id.

In this case, VA treatment notes show current diagnoses of mild impingement syndrome of the right shoulder and degenerative joint disease of the spine, as well as persistent and recurrent right wrist symptoms.  See August 2011, September 2011 and October 2012 VA Treatment Notes.  Additionally, during the May 2016 Board hearing and in various statements, the Veteran has indicated that he has had right wrist, right shoulder, and low back symptoms (namely pain) following the claimed in-service injury, and that he has experienced such continued symptoms since.  To date, no VA examination has been conducted or a medical opinion otherwise obtained as to the nature and etiology of any current right wrist, right shoulder, or low back disability.  However, with respect to each claimed disability, in light of all of the above, to include the competent lay statements and testimony of record, the Board finds that the threshold requirements discussed in McLendon are met, thus warranting VA examination.

Therefore, on remand, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate medical professional in connection with his claimed right wrist, right shoulder, and low back disabilities.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, in addition to attempting to obtain the service records noted above, the AOJ should undertake appropriate action to obtain and associate with the claims file all other outstanding, pertinent records.

During the May 2016 Board hearing, the Veteran's representative reported that the Veteran was receiving Social Security Administration (SSA) disability benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  See Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Records related to the SSA's determination have not yet been obtained and may be relevant.  As such, on remand, the AOJ should also undertake appropriate action to obtain any outstanding SSA records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Las Vegas, Nevada, and that records from that facility dated through June 2013 have been associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Las Vegas VAMC all outstanding records of evaluation and/or treatment of the Veteran since June 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

Additionally, the Board notes that in August 2012, the Veteran submitted an authorization and consent form (VA Form 21-4142) for records from the University of California San Diego Medical Center, indicating that he had received treatment for his low back there, and in February 2013, that form was then sent to the University of California San Diego Medical Center with a request for the Veteran's records.  However, in April 2013, the University of California San Diego Medical Center responded that they had received the form, but that the request was being returned because the form had expired.

Therefore, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate, current authorization to obtain, any outstanding, pertinent private (non-VA) records, to particularly include records from the University of California San Diego Medical Center.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to (to include further contact with the hospital, itself) to obtain records of the Veteran's alleged treatment at the Naval Hospital at Camp Pendleton starting in 1973.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  If the above records cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in the M21-1, as appropriate.  All records and/or responses received should be associated with the claims file.

2.  Undertake appropriate action to obtain the Veteran's service personnel records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Obtain from the SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s). Follow the procedures set forth in 38 C.F.R. 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Obtain from the Las Vegas VAMC all outstanding records of evaluation and/or treatment of the Veteran, dated since June 2013.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

5.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to , to obtain any additional evidence pertinent to one or more claim(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to particularly include records from the University of California San Diego Medical Center.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

6.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, in connection with his service connection claims for a right wrist disability, a right shoulder disability, and a low back disability.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  
All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Right wrist - The examiner should clearly identify all right wrist disability(ies) currently present or present at any point pertinent to the current claim on appeal (even if now asymptomatic or resolved).

Then, for each such diagnosed right wrist disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset in or is otherwise medically-related to service-to particularly include, the Veteran's reported injury of running into a wall and a 250-pound fellow marine who was chasing him then running into him.

Right shoulder  - The examiner should clearly identify all right shoulder disability(ies) currently present or present at any point pertinent to the current claim on appeal (even if now asymptomatic or resolved), to include mild impingement syndrome of the right shoulder.

Then, for each such diagnosed right shoulder disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability:

(a) had its onset in or is otherwise medically-related to service-to particularly include, the Veteran's reported injury of running into a wall and a 250-pound fellow marine who was chasing him then running into him, and having to constantly tilt and/or torque his back and shoulder every time he was lifting something; or, if not,

(b) was caused OR is or has been aggravated (worsened beyond natural progression) by his right wrist disability(ies).  

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

Low back - The examiner should clearly identify all low back disability(ies) currently present or present at any point pertinent to the current claim on appeal (even if now asymptomatic or resolved), to include degenerative joint disease of the spine.

Then, for each such diagnosed low back disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability:

(a) had its onset in or is otherwise medically-related to service-to particularly include, the Veteran's reported injury of running into a wall and a 250-pound fellow marine who was chasing him then running into him, and having to constantly tilt and/or torque his back and shoulder every time he was lifting something; or, if not,

(b) was caused OR is or has been aggravated (worsened beyond natural progression) by his right wrist disability(ies).

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing all the above, the examiner is advised that the Veteran's complete service treatment records are unavailable.  The examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to in-service events, and as to the nature, onset and continuity of symptoms.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports in this regard must be acknowledged and considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the electronic claims file since the last adjudication) and legal authority.

10.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




